Citation Nr: 1742739	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-33 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a left leg disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987, in the United States Army Reserve from June 2, 1987, to September 25, 1987, in the Michigan Army National Guard from September 26, 1987, to October 9, 1992, in the Unites States Army Reserve from October 10, 1992, to September 25, 1994,  and in the Michigan Army National Guard from October 13, 2001, to April 12, 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A Travel Board hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; thereafter, neither the Veteran nor his representative submitted any additional evidence. 

In an August 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD because there was no evidence of a verified stressor.  The Board finds that the evidence received since the August 2010 rating decision is new and material.  Subsequently, the Veteran has submitted  new PTSD stressor statements alleging a different in-service stressor and also provided testimony regarding the stressor.  See Veteran's October 2013 statement; December 2013 Substantive Appeal; Board hearing transcript at 10-14.   This evidence is presumed to be credible for the purposes of reopening the claim.  Justus v Principe, 3 Vet. App. 510  (1992).  Therefore, the claim is reopened and will be considered on the merits.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains copies of relevant January 2014 VA examinations.  

The issues of entitlement to service connection for PTSD, headaches, and a left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the AOJ denied service connection for PTSD.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the August 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.   The August 2010 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

With respect to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran has presented new in-service stressors to support his claim for service connection for PTSD.  Specifically, the Veteran stated that he witnessed a fellow service member who was injured while using a Skil saw while he was stationed in Germany in October, November, or December of 1984.  He also asserted that he saw another friend get stabbed during a fight.  See October 2013 VA Form 9.  The Board also notes that the AOJ did not provide the Veteran with a VA Form 21-0781 in connection with his claim to reopen a claim for service connection for PTSD.  Hence, the Board finds that the AOJ should provide the Veteran with a VA Form 21-0781 and conduct any additional development in order to verify the Veteran's alleged PTSD stressors based on the Veteran's response and the additional evidence of record, to include his hearing testimony and October 2013 VA Form 9.  See Board hearing transcript at 10-14.

The Veteran was afforded VA examinations in January 2014 in connection with his claims for service connection for headaches and a left leg disorder.  The examiner opined that the disabilities were not at least as likely as not incurred in or related to service.  Significantly, the examiner provided negative nexus opinions without examining the Veteran.  Specifically, the examiner stated that as there was no clinical support for the claims, he was not going any further with the claims and examinations were not being done.  Regarding the left knee, the examiner acknowledged that the Veteran had an in-service left knee injury but stated that the VA treatment records did not show that he was currently diagnosed with a left knee disability.  As stated, the examiner failed to physically examine the Veteran to ascertain whether there was evidence of a current left knee/leg diagnosis.  Moreover, it appears that the examiner's review of VA treatment records were limited to records through December 2012 despite the fact that the examination was conducted in January 2014 and the AOJ had made no effort to obtain updated and complete VA treatment records, as discussed below. 

With respect to the Veteran's headaches, the examiner considered the Veteran's contention that his headaches began in 1991 as a result of a head trauma during active duty.  The examiner concluded that the Veteran was not treated for chronic headaches or migraines during service and found that there was no evidence of a traumatic brain injury during service.  However, the Veteran's September 1987 Report of Medical History at enlistment for the Michigan Army National Guard shows that the Veteran checked off that he suffered a head injury.  Notably, this examination was conducted within a few months following the Veteran's discharge from active duty in June 1987.  Furthermore, the Veteran provided testimony regarding the event that triggered his headaches and stated the headaches were ongoing since the head injury.   See Board hearing transcript at 3-5.   The examiner thus failed to adequately address the Veteran's statements regarding his symptoms since service and instead relied heavily on the absence of contemporaneous medical records in providing a rationale.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336,  n1 (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Accordingly, the Board finds that adequate VA examinations and medical opinions are warranted regarding the Veteran's left leg and headache claims. 
In addition, a review of VBMS indicates that records from the SSA have been received on a compact disc (CD) in December 2013.  However, it appears the actual SSA records are not currently associated with the electronic claims file.  Since these records could potentially contain information pertinent to the Veteran's claim, these records should be obtained.

Lastly, the record indicates that there may be relevant VA treatment records not associated with the claims file.  In this regard, the January 2014 VA examiner indicated that he reviewed VA treatment records in rendering his opinions.  However, the most recent VA treatment records associated with the claims file are from December 2012 from the Ann Arbor VA Medical Center (VAMC).  In his January 2012 claim for PTSD, the Veteran stated that he was treated at Battle Creek VAMC. However, it appears that the AOJ made no effort to obtain those records.    Additionally, the Veteran testified to ongoing treatment for his claimed disorders during his Board hearing.  See Board hearing transcript at 16.  Therefore, all updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a VA Form 21-0781 (Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD)) and should request that the Veteran provide the specific details about the claimed stressors associated with PTSD. 

Based on the Veteran's response to the foregoing development, and the additional evidence of record, to include his January 2017 hearing testimony, see Board hearing transcript at 10-14, and October 2013 VA Form 9, the AOJ should undertake steps, to the extent possible, to verify the Veteran's claimed stressors.  All attempts and responses should be documented in the claims file.

2.  The AOJ should associate with the claims file all available SSA disability records.  The AOJ can either locate the CD previously received in December 2013 and scan the contents into VBMS or, if it cannot be located, send another request to SSA for the records.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, headaches, and left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including records from the Ann Arbor, Battle Creek, and Saginaw VA Medical Centers. 

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 
The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches manifested in or are otherwise related to his military service, to include any head injury or symptomatology therein.

In rendering the opinion, the examiner should address the Veteran's contention that his headaches are the result of  a head injury in 1984 after an APC flipped over.  The Veteran testified that the headaches had their onset following the injury and have continued since then.  See Board hearing transcript at 3-5.  The Veteran's September 1987 Report of Medical History at enlistment for the Michigan Army National Guard shows that the Veteran checked off that he suffered a head injury. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all left leg disorders. 

For each left leg disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability manifested in or is otherwise related to the Veteran's military service, to include any injury or symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination, if the Veteran's in-service stressor is verified under 38 C.F.R. § 3.304(f).
8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence following the November 2013 Statement of the Case.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


